5 N.J. 433 (1950)
75 A.2d 865
JERSEY CITY, PROSECUTOR-RESPONDENT,
v.
DIVISION OF TAX APPEALS, ET AL., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 2, 1950.
Decided October 23, 1950.
Mr. John Warren argued the cause for the appellants (Mr. Aaron A. Melniker, Messrs. Carpenter, Gilmour & Dwyer, Mr. Nicholas S. Rago and Mr. Sydney L. Jacobs, attorneys).
Mr. Thomas J. Brogan argued the cause for the respondent (Mr. John B. Graf, attorney).
PER CURIAM.
The judgment under review is affirmed for the reasons expressed in the opinion of Judge Bigelow in the Superior Court, Appellate Division.
For affirmance  Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON  7.
For reversal  None.